UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6841


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DEONTRAYVIA ADAMS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina,
at Raleigh. Louise W. Flanagan, District Judge. (5:07-cr-00006-FL-1)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Deontrayvia Adams, Appellant Pro Se. Jennifer P. May-Parker, Assistant United States
Attorney, Joshua L. Rogers, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Deontrayvia Adams appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A)(i) motions for compassionate release. After reviewing the record, we

conclude that the district court did not abuse its discretion in determining that the 18 U.S.C.

§ 3553(a) factors weighed against granting compassionate release in Adams’ case.

See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (per curiam) (stating

standard of review). Accordingly, we affirm the district court’s order on this basis. United

States v. Adams, No. 5:07-cr-00006-FL-1 (E.D.N.C. May 20, 2021). We deny Adams’

motion to appoint counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                 AFFIRMED




                                              2